[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISQUALIFY (#109)
The plaintiff, who is the administrator of the Estate of Howard Patavino, Jr., requests this court to disqualify Attorney Frank J. Riccio from representing defendant Quickie Cab Company, Inc. in this lawsuit on the ground he represented the decedent on a personal injury claim. For the reason stated below, the motion is denied.
Plaintiff David W. Behnke is the administrator of the Estate of Howard Patavino, Jr. The plaintiff brought this suit seeking damages for the wrongful death of the decedent. The plaintiff alleges that the decedent, while driving a taxi owned by the defendant company, was shot and killed on September 1, 1993, by a passenger. The plaintiff further alleges that the decedent's death was caused by the negligence of the defendant company in that, among other things, it failed to provide adequate security for the decedent.
Attorney Riccio represented the decedent, Howard Patavino, Jr., on a personal injury claim arising out of an automobile accident which occurred on February 3, 1989. At the time of the 1989 accident, the decedent was employed by Reliable Cab Company. Attorney Riccio represented Mr. Patavino on the personal injury claim and Reliable on a property damage claim. The attorney-client CT Page 4846 relationship between Attorney Riccio and Mr. Patavino ended when these claims were resolved on May 31, 1990.
Based upon the limited record before this court, this court can not conclude that the issues in the present case and the 1989 claim are essentially the same. This court can not conclude that the present case is substantially related to the 1989 claim.
The motion to disqualify is denied.
THIM, JUDGE